Citation Nr: 0126744	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  00-24 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to a compensable evaluation for service-
connected second-degree burns of the bilateral upper and 
lower extremities.

2. Entitlement to an initial evaluation in excess of 10 
percent for service-connected post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to June 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, continued a 
noncompensable evaluation for service-connected second-degree 
burns of the bilateral upper and lower extremities and 
granted service connection for PTSD with an evaluation of 10 
percent, effective from July 9, 1999.  A notice of 
disagreement was received in January 2000; a statement of the 
case was issued in February 2000; and a substantive appeal 
was received in November 2000.  The veteran testified at a 
hearing before the undersigned via videoconference in August 
2001.

In a statement, received in April 1999, the veteran reported 
that exposure to engine noise during service injured his 
hearing.  The Board finds that such is a claim for service 
connection for hearing loss.  It does not appear that the RO 
has addressed this claim.  Therefore, the claim of 
entitlement to service connection for hearing loss is 
referred to the RO for further adjudication and development, 
as necessary.  

The issue of entitlement to a compensable evaluation for 
service-connected residuals of second degree burns of the 
bilateral upper and lower extremities is discussed in the 
remand portion of this decision.  



FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
depressed mood, anxiety, panic attacks, chronic sleep 
impairment with nightmares, and normal thought content, 
concentration, memory, judgment and insight, which is 
consistent with occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; his PTSD 
symptomatology is not productive of occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 30 
percent for service-connected PTSD have been met; the 
criteria for an evaluation in excess of 30 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West Supp. 2001); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records report that he 
accidentally sustained second-degree burns to his upper and 
lower extremities, when putting out a grease fire on a cook 
stove in January 1975.  

By rating decision in January 1976, the RO granted service 
connection for third-degree burns on the upper and lower 
extremities with a 20 percent evaluation and for second 
degree burns of the extremities with a 10 percent evaluation, 
both effective from June 10, 1975.  By rating decision in 
July 1978, the RO reduced these ratings to noncompensable 
evaluations, effective from October 1, 1978.  

In a statement, received in April 1999, the veteran reported 
that the incident during service that resulted in his 
service-connected burns, caused severe nightmares since that 
time.  In July 1999, the veteran requested that his service-
connected disabilities be re-evaluated, and sought service 
connection for PTSD/depression.  

VA treatment records from July to August 1999 report 
complaints of difficulty sleeping, nightmares, depression, 
irritability and difficulty concentrating.  The veteran noted 
that, although he volunteered for service in Vietnam, he did 
not serve there and experienced recurring thoughts and guilt 
surrounding this.  A mental health intake report in June 1999 
noted increased anxiety, nightmares, inability to sleep and 
hopelessness.  The veteran resided with his wife and daughter 
and had been married for 18 years.  The examiner noted that 
flow and content of thought and perceptions were normal and 
affect was appropriate.  Attention, memory, intelligence, 
insight, and judgment were intact.  The examiner provided 
diagnostic impressions of anxiety not otherwise specified, 
depressive disorder secondary to back pain, rule-out PTSD, 
sleep disorder, and marijuana abuse, with a current global 
assessment of functioning (GAF) rating of 65.  

A VA psychiatric examination was conducted in September 1999, 
and the examiner noted review of the veteran's claims file.  
The veteran reported incurring severe burns to his hands, 
forearms, chest, groin, legs and feet in a cooking accident 
during service in February 1975.  The veteran stated that 
since this event he had frequent ongoing nightmares, reliving 
this traumatic incident.  He indicated that the smell of 
smoke or heated grease or oil caused anxiety and fear.  The 
veteran expressed guilt at the deaths of friends in Vietnam, 
while he was stationed in Europe.  He reported that Russian 
fighter jets patrolled the air base, at which he was 
stationed, and on one occasion fired their weapons at the 
flight line.  The veteran reported that this fear of smoke 
and fire increased in August 1999 when a brush fire trapped 
he, his wife and daughter, and several neighbors in their 
neighborhood.  The veteran reported that he could not sleep 
until he was "physically exhausted" for fear of the 
recurring nightmares and due to back pain.  

The veteran stated that he shared in the responsibility of 
household duties and was currently enrolled in classes at a 
local college.  He reported that he had difficulty being 
around people and had chosen to live in an isolated area for 
this reason.  He had been married to his only wife since 
1981.  The veteran characterized his family life as "happy" 
and indicated that the focus of his life was his wife and 
daughter.  He indicated that he did not keep in contact with 
his siblings.  He stated that he was disabled due to chronic 
back and neck pain.  The veteran reported vague suicidal 
ideation in the past.  

Mental status examination revealed appropriate affect, 
excellent memory, no current homicidal or suicidal ideation, 
no hallucinations, and average to bright-normal intelligence.  
The examiner provided a diagnosis of chronic moderate PTSD 
and recurrent major depression.  A GAF of 50 was provided.  

In his VA Form 9, substantive appeal, received in November 
2000, the veteran reported that he experienced depression, 
suicidal ideation, and thoughts of wanting to kill others who 
posed a threat to his family.  He stated that he had only one 
real friend and moved out of the city to avoid people.  He 
stated that his PTSD had caused many problems with his spouse 
and other family members.  

At a hearing before the undersigned, via videoconference, in 
August 2001, the veteran testified that he had not worked for 
15 years, following an injury to his back, and had returned 
to school.  Transcript pp. 6, 8.  He testified that he slept 
two-to-three hours and his sleep was interrupted by 
nightmares of the fire.  Transcript p. 6.  The veteran stated 
that he chose to have his home far away from others, as he 
did not like being around people.  Transcript p. 7.  He 
stated that he had difficulty with memory and had suicidal 
thoughts.  Transcript p. 10.  

At the August 2001 hearing, the veteran submitted further 
medical records dated from April 1999 to July 2001.  The 
veteran waived initial RO review of these records.  See 38 
C.F.R. § 20.1304(c) (2001).  A treatment note in September 
1999 showed fluent speech, moderately depressed and anxious 
mood, full affect, concentration within normal limits, memory 
within normal limits and logical thought content.  An 
assessment of anxiety disorder not otherwise specified with 
a GAF of 50 was reported.  In March 2001, the veteran 
reported that he had completed his Associate of Arts degree 
and was continuing his education to enter a Bachelor of Arts 
program.  In April 2001, the veteran reported difficulty 
maintaining a full classload.  The examiner noted severely 
depressed mood, full affect, no suicidal or homicidal 
ideation, erratic sleep, frequent nightmares, logical thought 
content, and concentration, memory, and orientation within 
normal limits.  The examiner provided an assessment of 
anxiety disorder not otherwise specified with a GAF of 44.  

At treatment in May 2001, the veteran reported that he had to 
drop out of college due to a heavy workload, but was 
interested in returning with a smaller load.  A work history 
as a counselor for emotionally disturbed children and 
landscaping contractor was noted.  The veteran stated that he 
was very involved in his church and had become closer to his 
family and daughters since being unable to work due to a back 
injury.  The examiner noted moderately depressed mood, 
consistent affect, no suicidal or homicidal ideation, logical 
thought content, and concentration, memory, and orientation 
within normal limits.  An assessment of anxiety disorder not 
otherwise specified with a GAF of 44 was provided.  In July 
2001, the veteran continued to reported nightmares of his 
burn accident during service.  The examiner provided 
impressions of chronic PTSD and anxiety disorder not 
otherwise specified with a GAF of 45.  


II. Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes current VA treatment records, VA 
examination and statements from the veteran.  Significantly, 
no additional pertinent evidence has been identified by the 
veteran as relevant to the issue on evaluation of his 
service-connected PTSD.  Under these circumstances, no 
further action is necessary to assist the veteran with the 
claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations, which set forth the criteria for 
evaluation of service-connected PTSD.  The discussions in the 
rating decision and statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified the veteran of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice him.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran 's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.


The Schedule provides for the following evaluations for PTSD:  

? 10 percent for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication;
? 30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships; and 
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (effective Nov. 7, 1996).

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition).  

The Board finds that the veteran's symptomatology is most 
closely analogous to the criteria for a 30 percent evaluation 
under the Schedule.  The veteran has exhibited depressed 
mood, panic attacks, anxiety, and chronic sleep impairment, 
as well as reporting mild memory loss.  The veteran has been 
married to his current wife for over 20 years and has 
reported a good family life.  The veteran has maintained good 
relationships with his daughters.  He has also reported being 
actively involved in his church and recently completed an 
Associate degree program.  The major symptoms reported by the 
veteran and medical professionals are depression and 
difficulty sleeping due to nightmares.  The veteran's thought 
patterns, speech, judgment, and memory were found to be 
normal throughout the treatment records.  

Although GAF scores of 44-50, indicating serious symptoms, 
were reported from September 1999 to July 2001, the symptoms 
noted and findings on examination and treatment did not show 
flattened affect, or memory, judgment, speech or thought 
impairment, as indicated for an evaluation of 50 percent.  
Although the veteran indicated that he could not work due to 
his psychiatric problems or his burn scars, the record shows 
that he is limited from employment due to his nonservice 
connected back injury.  The Board notes the veteran's 
assertion that he has only one friend and is socially 
isolated, but also notes that the veteran has reported a good 
relationship with his wife and children and involvement in 
his church.  Further, difficulty in establishing and 
maintaining effective work and social relationships is only 
one of the criteria for a 50 percent evaluation, and the 
evidence does not show the other psychiatric symptoms 
indicative of the type of impairment warranting a 50 percent 
evaluation.  The veteran indicates that has had suicidal 
ideation, which is a criteria for a 70 percent evaluation.  
The treatment records and examination show some thoughts of 
suicide, but no plans, and the veteran has insisted that his 
commitment to religion and his family would prevent him from 
pursuing these thoughts.  Recent treatment records show no 
suicidal or homicidal ideation.  Suicidal ideation is only 
one of the criteria for a 70 percent evaluation.  The 
veteran's condition is not manifested by the type of 
deficiencies enumerated in the criteria for a 70 percent 
evaluation.  As noted above, the veteran has reported a good 
relationship with his spouse and children.  The record shows 
no abnormalities of speech, no inability to function 
independently, no disorientation, and no neglect of personal 
appearance.  The Board finds that the evidence preponderates 
against an evaluation in excess of 30 percent for the 
veteran's service-connected PTSD.  

In sum, the Board finds that the relevant evidence shows that 
the veteran's PTSD is manifested by depressed mood, anxiety, 
panic attacks, chronic sleep impairment with nightmares, and 
normal thought content, concentration, memory, judgment and 
insight, which is consistent with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  The Board further finds that the veteran's PTSD 
symptomatology is not productive of occupational and social 
impairment with reduced reliability and productivity.  
Accordingly, the assignment of a higher rating of 30 percent, 
but not more than 30 percent at any time during the period of 
time in question, is warranted.  Fenderson, supra.  In making 
this latter determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2001).  The Board notes that the 
veteran has been unemployed for several years, but the record 
shows that the unemployment was precipitated by a nonservice-
connected back condition.  There is also no evidence of 
frequent periods of hospitalization for a psychiatric 
condition.  In the absence of such factors showing that 
application of the regular rating schedule standards has been 
rendered impractical, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial 30 percent evaluation for service-
connected PTSD is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.  


REMAND

As noted above, the VCAA, 38 U.S.C.A. §§ 5100 et seq. (West 
Supp. 2001), redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The Board recognizes 
that a VA examination for scars was conducted in May 1999.  
However, the report of that examination does not provide 
entirely clear findings, as to which of the veteran's scars 
are the result of second-degree burns and which are the 
result of the third-degree burns.  These conditions are rated 
separately and the veteran has not appealed the issue of the 
evaluation of his service-connected third degree burns.  
Further, the veteran has reported that the motion of his 
extremities is limited due to the scars, but does not 
indicate whether the limitation is due to the residuals of 
the second- or third-degree burns.  Overall, the Board finds 
that further medical evidence is necessary to evaluate 
properly the veteran's service-connected second-degree burn 
scars.  
The RO should also address whether any additional 
notification or development action is required under the VCAA 
and its implementing regulations regarding the issue on 
appeal.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the veteran 
identify all medical care providers who 
have treated him for his residuals of 
second-degree burns since July 2001.  
After securing the necessary release, the 
RO should obtain these records, to the 
extent possible. 

2.  The RO should arrange for an 
examination of the veteran for the purpose 
of ascertaining the current nature and 
extent of severity of the residuals of 
second-degree burn scars of the bilateral 
upper and lower extremities.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should provide a 
detailed description of all burn scars and 
graft sites, including measurements of the 
scars and location of each scar.  The 
examiner should review the photographs that 
are already of record.  If the veteran's 
condition has changed since these 
photographs were taken, new photographs of 
the affected areas should be taken.  The 
examiner should indicate which of the scars 
are due to second-degree burns and which to 
third-degree burns.  The examiner should 
also indicate whether the veteran's second 
degree burn scars result in any functional 
limitation, to include limitation of motion 
of affected areas or any loss of grip 
strength of the hands.  The examiner should 
perform any tests deemed necessary, 
including range of motion studies of any 
joint limited by the second degree burn 
scars and tests for grip strength of the 
hands (if affected by the second degree 
burn scars).  

3.  The RO should carefully review the 
examination report(s) to ensure that it is 
in full compliance with this remand, 
including all of the requested findings and 
opinions.  If not, the report(s) should be 
returned to the examiner(s) for corrective 
action.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 1991 & Supp. 
2001), and 66 Fed. Reg. 45620-45632 (August 
29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159) are fully complied with and 
satisfied.

5.  The RO should then adjudicate the claim 
for the assignment a compensable evaluation 
for service-connected residuals of second-
degree burns, with consideration of whether 
a staged rating is appropriate.  See 
Fenderson, supra.  If the claim remains 
denied, the veteran should be furnished 
with a supplemental statement of the case 
which summarizes the pertinent evidence, 
fully cites any applicable legal provisions 
not previously provided, and reflects 
detailed reasons and bases for 
the decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  The RO should also note 
any findings on the examination that merit 
re-evaluation of the veteran's service-
connected residuals of third-degree burns 
and such evaluation should be undertaken, 
if necessary.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



